Name: Commission Regulation (EC) No 759/1999 of 13 April 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities14. 4. 1999 L 99/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 759/1999 of 13 April 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 14 April 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 April 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24.12.1994, p. 66. (2) OJ L 198, 15.7.1998, p. 4. EN Official Journal of the European Communities 14. 4. 1999L 99/2 ANNEX to the Commission Regulation of 13 April 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 49,1 204 58,3 999 53,7 0707 00 05 052 118,3 068 107,2 999 112,8 0709 10 00 220 241,4 999 241,4 0709 90 70 052 82,4 204 103,8 999 93,1 0805 10 10, 0805 10 30, 0805 10 50 052 26,7 204 39,7 212 59,2 600 69,4 624 46,3 999 48,3 0805 30 10 052 31,3 999 31,3 0808 10 20, 0808 10 50, 0808 10 90 039 103,3 388 91,4 400 92,7 404 97,3 508 75,7 512 72,9 524 68,6 528 66,9 720 82,3 804 104,1 999 85,5 0808 20 50 388 75,3 400 65,2 512 66,4 528 65,4 720 79,6 999 70,4 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22.11.1997, p. 19). Code 999' stands for of other origin'.